Citation Nr: 0821725	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to May 1957.  
He died in April 2001 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Detroit, Michigan, which denied reopening a claim for 
service connection for the cause of the veteran's death.  

The appellant requested a hearing before the Board in her 
November 2005 Form 9.  She failed to appear for her scheduled 
hearing in May 2007; thus, the request is deemed withdrawn.

The Board also notes that the appellant also submitted a 
March 2005 statement indicating that she was claiming 
entitlement to death pension.  The matter is REFERRED to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  In August 2002, the RO denied the appellant's claim 
because of a lack of evidence showing that the cause of the 
veteran's death was related to his period of service.  She 
was informed in writing of the adverse decision and her 
appellate rights in August 2002.  She did not submit a notice 
of disagreement with the decision.  

2.  The documentation submitted since the August 2002 rating 
decision is either cumulative or redundant; and does not, 
either by itself or in connection with evidence previously 
assembled, raise a reasonable possibility of substantiating 
the appellant's claim.  


CONCLUSIONS OF LAW

1.  The August 2002 RO decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death has not been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the claimant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

The U.S. Court of Appeals for Veterans Claims (Court) also 
held that in the context of a claim for cause of death 
benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service connected.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions for the elements of Quartuccio.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
March 2005 letter also provided notice that her claim had 
been previously denied, and of the requirements of new and 
material evidence, as required by Kent.  See Kent, supra.  
Although the letter did not specifically note the basis of 
the prior denial, the record reflects that this was explained 
in the subsequent June 2005 rating decision and the October 
2005 Statement of the Case.  Thus, the Board finds that a 
reasonable person would have understood the basis of the 
prior denial, that she had ample opportunity to submit new 
and material evidence on the matter, and that any deficiency 
in the March 2005 notice letter was nonprejudicial.

The Board also notes that the veteran had no service 
connected disabilities during his life, so the first and 
second elements of Hupp notice are irrelevant in this 
context.  Prior to initial adjudication of the appellant's 
claim, a letter dated in March 2005 provided Hupp compliant 
notice as to the third element.  The requirements of Hupp are 
satisfied.  The Board finds that the duty to notify was 
satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
Board notes that the veteran's service treatment records are 
not in the file.  During the original claim for service 
connection for the cause of the veteran's death, these 
records could not be located.

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the veteran's records appear to have been destroyed in 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

During the course of the instant petition, the RO made 
several attempts to request service records and obtain some 
confirmation of the appellant's statements.  All resulted in 
no records found.  As will be discussed below, the appellant 
stated that the veteran told her he had treatment during 
service for gastric problems.  However, the appellant has 
been unable to provide the location or base where the veteran 
claimed to have been treated.  Without such information, 
continued searches were futile.  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  The burden of 
production does not shift from the appellant to VA in cases 
where the veteran's service treatment records have been 
destroyed.  See id.  The Board is satisfied by the actions 
taken by the RO in attempting to obtain the veteran's 
records.  The Board finds that the duty to assist in 
obtaining records has been satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant was not afforded an examination 
in association with her petition to reopen.  As discussed 
below, the Board concludes that new and material evidence has 
not been submitted on this claim.  Accordingly, there is no 
duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The veteran died in April 2001.  The appellant brought her 
original claim for service connection for the cause of the 
veteran's death in November 2001.  In August 2002, the RO 
denied the claim because there was no evidence to show a 
relationship between the cause of the veteran's death and his 
military service, notifying the appellant in that same month.  
The appellant did not respond to the August 2002 rating 
decision.  The August 2002 rating decision is final.  See 38 
U.S.C.A. § 7104.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2007).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2007).  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

At the time of his death, the veteran had no service 
connected disabilities.  The Board notes his file reflects 
that the veteran had never filed for service connection for 
any disabilities.  Service connection for the cause of the 
veteran's death requires, therefore, inquiry as to whether 
the causes or contributing factors of his death should have 
been service connected.  

As noted, in the August 2002 rating decision, the RO 
determined that evidence of record at the time did not show a 
relationship between the cause of the veteran's death and 
service.  That evidence included the veteran's death 
certificate, which identified the cause of the veteran's 
death as systemic inflammatory response syndrome, due to a 
perforated ulcer.  The certificate also indicated that other 
contributing factors were pneumonia, bacteria emphysema, 
hypertension and coronary artery disease.  The appellant 
submitted copies of the veteran's DD214, his death 
certificate, their marriage license and the medical treatment 
records leading up to the veteran's death.  The RO requested 
the veteran's service treatment records from the National 
Personnel Records Center.  The NPRC indicated that the 
veteran's service treatment records had been destroyed in the 
archival fire of 1973 and that no reconstruction was 
possible.  

During the course of the instant petition to reopen, the 
appellant has submitted a vast number of medical records from 
the Henry Ford Memorial Hospital and her statements that the 
veteran complained of having stomach problems during service.  
The appellant has also submitted copies of the veteran's DD 
214, their marriage license, his death certificate and the 
medical treatment records leading up to his death.  There are 
also some forms that indicate a lawsuit against the Henry 
Ford hospital.

Initially, the Board notes that copies of the veteran's DD 
214, their marriage license, his death certificate and the 
medical treatment records leading up to his death are 
duplicative of evidence already considered during the 
previous claim.  As such, they cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156, supra.  The forms 
indicating a lawsuit against the hospital are irrelevant to 
the claim and cannot constitute new and material evidence.  
See id.  

The Henry Ford medical records are certainly new to the file, 
but are not material.  These records are primarily from 1990 
through to his death in 2001, and contain no reference to the 
onset of the conditions that caused his death.  The earliest 
admission records in the submission are from 1968 and 1976.  
Unfortunately, the 1968 record does not state the reason for 
the admission.  The 1976 record indicates that he was seen 
for acid keratitis of the eyes.  These records do not relate 
the causes of his death, ulcer, hypertension, coronary artery 
disease, pneumonia, or bacteria emphysema back to his period 
of service, the reason for the prior, final denial.  As such, 
the Board finds that the Henry Ford Memorial Hospital records 
are new, but not material.  These cannot form the basis of 
reopening.  See 38 C.F.R. § 3.156, supra.

The appellant has also offered statements in support of her 
claim.  In her October 2005 statement accompanying her Form 
9, she has stated that the veteran told her that he had 
suffered from gastric reflux during service.  She also stated 
that the veteran claimed that he had been treated on several 
occasions and taken to the base infirmary for treatment.  The 
veteran also told her that x-rays had shown esophageal 
erosion during service.  

The Board cannot accept her statements as material evidence.  
The file contains only her statements regarding inservice 
treatment for a gastric disorder.  The RO was unable to 
locate the veteran's service treatment records during the 
initial claim.  In this case, the veteran told the appellant, 
who is providing a statement fifty years after the supposed 
treatment.  While the veteran may have certainly been 
competent to describe symptoms in service, the Board finds 
that the connection between what he may have experienced, and 
the appellant's account of what he purportedly said is simply 
too attenuated and inherently unreliable to constitute 
probative evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

In this regard, the Board notes that the appellant's marriage 
license lists her date of birth as being in 1959, which 
indicates that she had not been born at the time of the 
supposed treatment, and could only have been told many years 
after the fact.  The Board does not doubt her sincerity, but 
the Board cannot accept the appellant's statements as 
competent evidence regarding inservice treatment for the 
veteran's gastric problems.  Thus, the statements, while new, 
are not material to the reason for the prior, final denial.  
Reopening is not warranted on the basis of these statements.  
See 38 C.F.R. § 3.156, supra; see also Duran, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's petition.  The evidence 
submitted is cumulative, and/or does not, either by itself or 
in connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the claim.  
Reopening cannot be granted with such evidence.  See 
38 C.F.R. § 3.156(a).  Consequently, the benefit-of-the-doubt 
rule does not apply, and the petition must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The petition to reopen the claim for service connection for 
the cause of the veteran's death is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


